 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                                 Case No.: 2:19-mj-00392-NJK
 5                           Plaintiff,                                   ORDER
 6   v.                                                               (Docket No. 51)
 7   MONTRIE LEDFORD,
 8                          Defendant.
 9         Pending before the Court is Defendant Montrie Ledford’s unopposed motion to temporarily
10 modify one of his conditions of pretrial release. Docket No. 51. Defendant asks the Court to
11 temporarily modify his pretrial travel condition to allow him to travel to Sandy Springs, Georgia
12 from January 31, 2020, through February 7, 2020, to help his daughter relocate to that area. Id. at
13 2. The parties submit that neither the United States nor Defendant’s Pretrial Services Officer does
14 objects to this request and that Defendant has, to date, complied with his conditions of release. Id.
15         Accordingly, Defendant’s motion, Docket No. 51, is hereby GRANTED. Defendant’s
16 travel condition is temporarily modified to allow him to travel to Sandy Springs, Georgia from
17 January 31, 2020, through February 7, 2020, for the purpose of helping his daughter relocate to
18 that area. No later than 10:00 a.m. on January 17, 2020, Defendant must provide his entire
19 itinerary, including travel dates and times, where he will stay, where he will go, and with whom
20 he will travel, stay, and meet while he is outside the District of Nevada, to his Pretrial Services
21 Officer, and he must file a notice on the docket that he has complied with this order. If Defendant
22 fails to fully comply with this order no later than 10:00 a.m. on January 17, 2020, the Court will
23 reconsider this order and deny Defendant’s request for temporary modification.
24         IT IS SO ORDERED.
25         DATED: January 7, 2020.
26
27                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
28

                                                     1
